Citation Nr: 0600005	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  03-18 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently assigned a 20 percent disability 
evaluation.

2.  Entitlement to service connection for frozen shoulder, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a prostate 
disorder, to include as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for carpal tunnel 
syndrome, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection for 
diabetes mellitus and assigned a 20 percent disability 
evaluation effective from March 8, 2001; and denied service 
connection for a frozen shoulder, a prostate disorder, and 
carpal tunnel syndrome.  

The Board also observes that the veteran's appeal had 
originally included the issues of entitlement to service 
connection for peripheral neuropathy of the legs, feet, and 
toes, a kidney disorder, a heart disorder, and blindness.  
However, during the pendency of the appeal, a rating decision 
dated in June 2003 granted service connection for peripheral 
neuropathy of the right and left upper and lower extremities, 
renal insufficiency, coronary artery disease, and bilateral 
cataracts.  Therefore, the issues no longer remain in 
appellate status, and no further consideration is required.  

The issues of entitlement to service connection for frozen 
shoulder and for carpal tunnel syndrome will be addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's diabetes mellitus has not been shown to 
require insulin, restricted diet, and regulation of 
activities.  

3.  The veteran has not been shown to currently have a 
prostate disorder that is causally or etiologically related 
to his military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic 
Code 7913 (2005). 

2.  A prostate disorder was not incurred in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disease or injury.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   In this case, the RO did provide the veteran with 
notice of the VCAA in June 2001 prior to the initial rating 
decision in December 2001, which denied service connection 
for a prostate disorder.  Therefore, with respect to the 
issue of entitlement to service connection for a prostate 
disorder, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

The Board notes that the December 2001 rating decision also 
granted service connection for diabetes mellitus and assigned 
a 20 percent disability evaluation effective from March 8, 
2001.  The veteran filed his notice of disagreement (NOD) in 
June 2002 in which he disagreed with the initial evaluation 
assigned for his diabetes mellitus.  As such, the appeal of 
the assignment of the initial evaluation for diabetes 
mellitus arises not from a "claim" but from an NOD filed 
with the RO's initial assignment of a rating.  

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original 20 percent disability evaluation assigned 
his diabetes mellitus in his June 2002 NOD.  According to 
VAOPGCPREC 8-2003, if in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a NOD that raises a new issue, section 
7105(d) only requires VA to take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved.  The RO properly issued a June 2003 SOC and July 
and September 2004 Supplemental Statements of the Case 
(SSOC), which contained the pertinent laws and regulations, 
including the schedular criteria, and the reasons his claim 
was denied.  Thus, a VCAA notification letter is not 
necessary for the issue of entitlement to a higher initial 
evaluation for diabetes mellitus.  As such, the Board finds 
that the notice provisions of the VCAA have been satisfied. 

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the June 2001 
and December 2003 VCAA letters about the information and 
evidence that is necessary to substantiate the claims for 
service connection and for a higher initial evaluation.  
Specifically, the June 2001 letter stated that, "To 
establish service connection for a disability, the evidence 
must show (a) your condition (injury or disease) began or was 
made worse during military service, or was caused by an event 
in service, (2) you currently have a physical or mental 
disability, and (3) a relationship between your current 
disability and an injury, disease, or event in service."  
The December 2003 letter also stated that the evidence must 
show that he had an injury in military service or a disease 
that began in or was made worse during military service, or 
an event in service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
his current disability and an injury, disease, or event in 
service.  The December 2003 letter further indicated that, 
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."

Additionally, the June 2003 Statement of the Case SOC and the 
July and September 2004 SSOCs notified the veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claims for service connection and for a higher initial 
evaluation.  In fact, the June 2003 SOC and the July and 
September 2004 SSOCs provided the veteran with the schedular 
criteria necessary to establish a 40 percent evaluation for 
diabetes mellitus pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  

In addition, the RO notified the veteran in the June 2001 and 
December 2003 letters about the information and evidence that 
VA will seek to provide.  In particular, the letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims. 

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2001 and December 2003 letters notified the appellant 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The June 2001 letter also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  In addition, the June 2001 
and December 2003 letters informed the veteran that it was 
his responsibility to ensure that VA received all of the 
requested records that are not in the possession of a Federal 
department or agency.

Although the VCAA notice letters that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claims.  In this regard, the RO has informed the 
appellant in the rating decision, SOC, and SSOCs of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 
In addition, the duty to assist the appellant has also been 
satisfied in this case.  His service medical records and all 
available VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  In addition, the veteran was provided VA 
examinations in August 2001, September 2002, and May 2003 in 
connection with his claim for a higher initial evaluation for 
diabetes mellitus.  The Board does observe that the veteran 
has not been afforded a VA examination in connection with his 
claim for service connection for a prostate disorder. 

Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for a prostate disorder because 
such an examination would not provide any more information 
than is already associated with the claims file.  As will be 
explained below, the veteran has not been shown to currently 
have a diagnosed prostate disorder.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no current diagnosis to which an event, 
injury, or disease in service or a service-connected disorder 
could be related, the Board finds that a VA examination is 
unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


I.  Higher Initial Evaluation 

The veteran contends that he is entitled to a higher initial 
evaluation for his diabetes mellitus.  More specifically, he 
claims that the current evaluation assigned for his disorder 
does not accurately reflect the severity of the 
symptomatology associated with that disability.


Background and Evidence

A rating decision dated in December 2001 granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability evaluation effective from March 8, 2001.  That 
determination was based on a review of the veteran's service 
medical records, military personnel records, and treatment 
records as well as on the findings of a VA examination 
performed in August 2001.  The veteran appealed that decision 
seeking a higher initial evaluation, and a June 2003 rating 
decision continued the assigned evaluation.  During the 
pendency of the appeal, the 20 percent disability evaluation 
has remained in effect until the present time.

The veteran was afforded a VA examination in August 2001 at 
which time it was noted that his current medical treatment 
for diabetes mellitus included taking two doses of Glyburide, 
Metformin, and Acarbose daily.  He indicated that his main 
complaint was lack of energy and loss of generalized 
strength.  The examiner commented that the veteran 
experienced a mild functional limitation associated with his 
diabetes mellitus in that he required continued medical 
treatment and close follow-up.

The veteran was provided a VA examination in September 2002 
at which time it was noted that he did not have a history of 
ketoacidosis or problems with hypoglycemia.  He indicated 
that he usually visited his doctor four times per year and 
that his activities were restricted due to a lack of energy 
and progressive loss of strength.  His diet was restricted in 
that he did not use sugar.  It was also noted that the 
veteran took Metformin, Glyburide, and Acarbose twice a day 
and that he had not lost any time at work due to his 
disability.

The veteran was afforded a VA examination in May 2003 at 
which time it was noted that he had never been hospitalized 
for diabetic ketoacidosis or low blood sugar, but he did 
state that he visited a diabetic physician four times per 
year.  The veteran claimed that his diabetes caused 
restriction of activities as well as progressive loss of 
strength.  He also contended that he could not work.  His 
medication included Metformin, Glyburide, and Acarbose.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a 20 percent disability 
evaluation for his diabetes mellitus pursuant to 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.    

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
diabetes mellitus.  Although the veteran has claimed that he 
has a restricted diet and regulation of activities, the 
medical evidence of record does not show that his diabetes 
mellitus requires insulin.  In fact, the August 2001, 
September 2002, and May 2003 VA examiners indicated that his 
current medical treatment for diabetes mellitus consisted of 
taking two doses of Glyburide, Metformin, and Acarbose twice 
a day.  As such, the veteran has not been shown to have met 
the criteria for a higher initial evaluation for diabetes 
mellitus.  Therefore, the Board finds that the veteran is not 
entitled to an initial evaluation in excess of 20 percent for 
diabetes mellitus.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected diabetes 
mellitus has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  Although the 
veteran told the May 2003 VA examiner that he was unable to 
work, the medical evidence of record does not show that his 
diabetes mellitus has interfered with his employment.  In 
fact, the September 2002 VA examiner noted that the veteran 
had not lost any time at work due to his disability.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected diabetes mellitus under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


II. Service Connection 

The veteran claims that he is entitled to service connection 
for a prostate disorder.  More specifically, he contends that 
he currently has a prostate disorder that was caused by his 
service-connected diabetes mellitus.  




Background and Evidence

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a prostate disorder.  
He was provided an induction examination in November 1965 and 
a separation examination in September 1968, which both found 
his genitourinary system to be normal.

The veteran was provided a VA examination in October 1968 at 
which time he did not have any specific complaints or aches 
and pains.  A physical examination revealed his genitalia, 
rectum, and prostate to be normal.

VA medical records dated from July 1981 to March 1982 
indicate that the veteran was seen in March 1982 for 
complaints of chronic back pain and polyarthralgia.  A 
genital and rectal examination was unremarkable at that time.

The veteran was afforded a VA examination in August 2001, 
which revealed mild symmetrical enlargement of the prostate 
bilaterally without nodularity.  No diagnosis was rendered 
for a prostate disorder.

The veteran was provided a VA examination in May 2003 during 
which his genitals were found to be within normal limits.

The veteran's representative submitted a statement in October 
2004 in which he acknowledged that there was no medical 
evidence of a prostate disorder.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a prostate 
disorder.  His service medical records are negative for any 
complaints, treatment, or diagnosis of a prostate disorder, 
and an October 1968 VA examination found his prostate to be 
normal.  In fact, the veteran did not seek any treatment for 
his prostate following his separation from service.  
Therefore, the Board finds that a prostate disorder did not 
manifest during service or within close proximity thereto.

In addition to the lack of evidence establishing that a 
prostate disorder manifested during service or within close 
proximity thereto, no physician has linked a current prostate 
disorder to any injury or symptomatology that occurred during 
active service.  The record shows that there were no 
complaints, treatment, or diagnosis of a prostate disorder 
following the veteran's separation from service.  Nor is 
there is any competent evidence of record, medical or 
otherwise, which links any current prostate disorder to an 
injury or symptomatology in service.  The Board does observe 
that an August 2001 VA examination showed the veteran to have 
symmetrical enlargement of the prostate bilaterally without 
nodularity.  However, no diagnosis was rendered for a 
prostate disorder.  Significantly, the May 2003 VA examiner 
found the veteran's genitals to be within normal limits, and 
in an October 2004 statement, the veteran's representative 
acknowledged that there was no medical evidence of a prostate 
disorder.  Thus, the medical evidence does not establish that 
the veteran has a current diagnosis of a prostate disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis of a prostate disorder in this case, the 
Board finds that the veteran is not entitled to service 
connection for a prostate disorder.

The Board does observe the veteran's assertion that he 
currently has a prostate disorder that is secondary to his 
service-connected diabetes mellitus.  Although the veteran 
has been diagnosed with diabetes mellitus for which he is 
service-connected, the fact remains that he does not have a 
current diagnosis of a prostate disorder that his service-
connected diabetes mellitus could have caused or aggravated. 
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a prostate disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a prostate disorder is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that he currently has a prostate disorder that is 
related to service, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.

Service connection for a prostate disorder is denied.


REMAND

Reason for Remand:  To obtain a medical opinion.

As discussed above, the VCAA requires, among other things, 
that the VA assist a claimant in obtaining that evidence.  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

The Board observes that the veteran was afforded a VA 
examination in August 2004 in connection with his claim for 
service connection for frozen shoulder.  Although the August 
2004 VA examiner diagnosed the veteran with bilateral 
shoulder arthritis with impingement syndrome, he did not 
discuss the etiology of the disorder.  The veteran has 
claimed that his frozen shoulder is secondary to his service-
connected diabetes mellitus, and he submitted medical 
literature in March 2001 in support of this contention.  
However, the evidence of record does include a medical 
opinion addressing whether it is at least as likely as not 
that the veteran's current shoulder disorder is etiologically 
related to his service-connected diabetes mellitus.  
Therefore, the Board is of the opinion that an additional 
medical opinion is necessary for the purpose of determining 
the nature and etiology of any shoulder disorder that may be 
present.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for carpal tunnel syndrome.  The veteran's 
treatment records have documented him as having a diagnosis 
of carpal tunnel syndrome, and he has contended that his 
disorder is secondary to his service-connected diabetes 
mellitus.  However, the evidence of record does not include a 
medical opinion commenting as to whether it is at least as 
likely as not that his carpal tunnel syndrome was caused or 
aggravated by his service-connected diabetes mellitus.  
Therefore, the Board is of the opinion that a VA examination 
is necessary for the purpose of determining the nature and 
etiology of the veteran's carpal tunnel syndrome.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should refer the veteran's 
claims folder to the August 2004 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA 
examiner for a clarifying opinion as 
to the nature and etiology of the 
veteran's bilateral shoulder 
disorder.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the medical literature 
submitted by the veteran in March 
2001, and to comment as to whether it 
is at least as likely as not that 
that the veteran's current bilateral 
shoulder disorder is either caused by 
or permanently aggravated by his 
service-connected diabetes mellitus.  
The examiner should also indicate 
whether it is at least as likely as 
not that this veteran's diabetes 
mellitus is one of several causes of 
his bilateral shoulder disorder.  
(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board. Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

2.  The veteran should be afforded a 
VA examination for the purpose of 
ascertaining the nature and etiology 
of his carpal tunnel syndrome.  Any 
and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be conducted.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to offer an opinion 
as to whether it is at least as 
likely as not that the veteran's 
current carpal tunnel syndrome is 
either caused by or permanently 
aggravated by his service-connected 
diabetes mellitus.  The examiner 
should also indicate whether it is at 
least as likely as not that this 
veteran's diabetes mellitus is one of 
several causes of his carpal tunnel 
syndrome.   (The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board. Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


